Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered April 18, 2011, convicting him of criminal possession of a weapon in the second degree (four counts) and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
*990Ordered that the judgment is reversed, on the law, and a new trial is ordered.
For the reasons stated in connection with the appeal of a co-defendant in People v Thomas (115 AD3d 995 [2014] [decided herewith]), the judgment of conviction must be reversed, and a new trial ordered.
Since a new trial is being ordered, we note that the defendant’s contention that the Supreme Court’s closure of the courtroom during the testimony of an undercover officer deprived him of his right to a public trial is without merit (see People v Echevarria, 21 NY3d 1, 19 [2013], cert denied 571 US —, 134 S Ct 823 [2013]; People v Frost, 100 NY2d 129, 137 [2003]; People v Ramos, 90 NY2d 490, 494 [1997], cert denied 522 US 1002 [1997]). Furthermore, the defendant’s contention, raised in Point III of his main brief, is without merit. The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit.
Rivera, J.P, Balkin, Hinds-Radix and Maltese, JJ., concur.